DETAILED ACTION
This Office Action is in response to the original application filed on 07/25/2019. Claims 1-20 are pending, of which, claims 1, 9, and 16 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 15/381,569 filed 12/16/2016, which has since been issued as U.S. Patent No. 10,394,663.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement are being considered by the examiner.

Drawings
The drawings submitted on 07/25/2019 are accepted.

Specification
The disclosure is objected to because of the following informalities: 
Regarding [0042] and [0044], the reference numbers for operation identifier, operation, and transaction numbers do not match the reference numbers in the drawings.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,394,663. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below (Examiner Note: The claims mapped below are demonstrative instances of the double patenting and do not list all instances of double patenting found in the present instant application).
Present Application 16/521,853
Patent 10,394,663
1. A system comprising:

a memory to store application data; and

a processing device coupled to the memory to:


identify a plurality of transactions in a transaction queue within a cloud computing environment, each of the transactions comprising an operation associated with a storage device of the cloud computing environment;


compare a priority status of at least one operation comprised by the transaction queue with a status threshold level associated with a snapshot policy; and


responsive to determining that the priority status of at least one operation meets the status threshold level, execute, subsequent to an execution of the at least one operation, a snapshot command to generate a point-in-time snapshot of at least a portion of the storage device, the point-in-time snapshot comprising state information corresponding to an application in the storage device.
1. A system comprising:

a memory to store application data; and

a processing device coupled to the memory to:


identify a plurality of transactions within a cloud computing environment, each of the transactions comprising an operation associated with a storage device of the cloud computing environment;



compare a priority status of at least one operation comprised by the transaction queue with a status threshold level associated with the snapshot policy; and


responsive to determining that the transaction queue is in compliance with the snapshot policy and responsive to determining that the priority status of at least one operation meets the status threshold level, execute, subsequent to an execution of the at least one operation, the snapshot command to generate a point-in-time snapshot of at least a portion of the storage device, the point-in-time snapshot comprising state information corresponding to the application.

Independent claims 9 and 16 are essentially just a different statutory category of the same claimed invention, and thus are rejected under similar rationale as independent claim 1 above. Claims 2-8, 10-15, and 17-20 are dependent on independent claims 1, 9, and 16, respectively. Therefore, claims 2-8, 10-15, and 17-20 are at least also rejected on the ground of nonstatutory double patenting as applied to independent claims 1, 9, and 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koza et al. (U.S. Pub. No. 2014/0279907, cited in IDS), hereinafter Koza.

Regarding independent claim 1, Koza teaches a system comprising: a memory to store application data; (Koza, Fig. 2 and [0025], discloses memory that saving transaction queue data and metadata) and
a processing device coupled to the memory to: (Koza, Fig. 1 and [0024], discloses processor and memory)
identify a plurality of transactions in a transaction queue within a cloud computing environment, each of the transactions comprising an operation associated with a storage device of the cloud computing environment; (Koza, [0026], discloses analyzing data, identifying transaction records, adding each resulting record to the in-memory queue for its transaction, and periodically records a snapshot of transaction queue data older than a cutoff. Koza, [0056], discloses a cloud computing environment.)
compare a priority status of at least one operation comprised by the transaction queue with a status threshold level associated with a snapshot policy; (Koza, [0026], discloses analyzing data, identifying transaction records, adding each resulting record to the in-memory queue for its transaction, and periodically records a snapshot of transaction queue data older than a cutoff. Koza, [0063], discloses algorithms in the creation of snapshots in communication with a transaction queue for reducing processing of any type of priority ordered data for snapshot creation. Any parameter values such as snapshot size limit and snapshot count limit may be used and may be user configurable.) and
responsive to determining that the priority status of at least one operation meets the status threshold level, execute, subsequent to an execution of the at least one operation, a snapshot command to generate a point-in-time snapshot of at least a portion of the storage device, (Koza, Fig. 3B and [0033]-[0034], discloses generating a snapshot based on the total size of the in-memory transaction queue data that is older than the cutoff.) the point-in-time snapshot comprising state information corresponding to an application in the storage device. (Koza, [0014], discloses change data capture (CDC) products read the log of a source database to determine what changes have been made to the database. Koza, Fig. 2 and [0022] and [0026], discloses a shared scanner module reads and parses the log, provides consumers with log information about changes to source database, and periodically saves snapshots of long-running transaction data of transaction queue data older than a cutoff. Applicant's specification [0047] indicates that "state information 365 may include information indicating changes made to the application image 315 as a result of at least a portion of the operations 345 being executed in the data store 310." Examiner interprets the log/transaction data that indicate changes made to the database being saved into the snapshots as state information including information indicating changes made to the application image as a result of operations being executed in the data store.)
 
Regarding claim 2, Koza teaches the system of claim 1, wherein the processing device is further to determine whether the transaction queue is in compliance with the snapshot policy by comparing a first number of operations comprised by the transaction queue with a threshold level. (Koza, [0044], discloses determine whether it can create a snapshot by iterating through the transaction queues, totaling up the size of log entries for all transactions records having a log position before the cutoff position. Koza, [0052], discloses determines if to take a snapshot by using the flashback interval to determine a cutoff position where the system persists to disk all log records having LSN less than the cutoff position. If the total size of all these log records were to exceed a size/count limit, the system would abandon taking the snapshot, but the snapshot is kept if the size/count is less than the size/count limit. Koza, [0063], discloses algorithms in the creation of snapshots in communication with a transaction queue for reducing processing of any type of priority ordered data for snapshot creation. Any parameter values such as snapshot size limit and snapshot count limit may be used and may be user configurable.)
Claim 10 recites substantially the same limitations as claim 2, and is rejected for substantially the same reasons.
 
Regarding claim 3, Koza teaches the system of claim 2, wherein the processing device is further to, responsive to determining that the first number of operations comprised by the transaction queue is below the threshold level, execute the snapshot command to generate the point-in-time snapshot. (Koza, [0044], discloses determine whether it can create a snapshot by iterating through the transaction queues, totaling up the size of log entries for all transactions records having a log position before the cutoff position. Koza, [0052], discloses determines if to take a snapshot by using the flashback interval to determine a cutoff position where the system persists to disk all log records having LSN less than the cutoff position. If the total size of all these log records were to exceed a size/count limit, the system would abandon taking the snapshot, but the snapshot is kept if the size/count is less than the size/count limit. Koza, [0063], discloses algorithms in the creation of snapshots in communication with a transaction queue for reducing processing of any type of priority ordered data for snapshot creation. Any parameter values such as snapshot size limit and snapshot count limit may be used and may be user configurable.)
Claim 11 recites substantially the same limitations as claim 3, and is rejected for substantially the same reasons.
 
Regarding claim 4, Koza teaches the system of claim 2, wherein to determine whether the transaction queue is in compliance with the snapshot policy, the processing device is further to: determine a second number of executed operations comprised by the transaction queue that are executed following a previous point-in-time snapshot associated with the application; and compare the second number of executed operations with a transaction threshold level associated with the snapshot policy. (Koza, [0044], discloses determine whether it can create a snapshot by iterating through the transaction queues, totaling up the size of log entries for all transactions records having a log position before the cutoff position. Koza, [0046], discloses "log parser will compare the log position of the commit log record for the last transaction applied against the snapshot commit position, starting with the latest snapshot and going back in time." Koza, [0052], discloses determines if to take a snapshot by using the flashback interval to determine a cutoff position where the system persists to disk all log records having LSN less than the cutoff position. If the total size of all these log records were to exceed a size/count limit, the system would abandon taking the snapshot, but the snapshot is kept if the size/count is less than the size/count limit. Koza, [0063], discloses algorithms in the creation of snapshots in communication with a transaction queue for reducing processing of any type of priority ordered data for snapshot creation. Any parameter values such as snapshot size limit and snapshot count limit may be used and may be user configurable.)
Claim 12 recites substantially the same limitations as claim 4, and is rejected for substantially the same reasons.
 
Regarding claim 5, Koza teaches the system of claim 4, wherein the processing device is further to, responsive to determining that the second number of executed operations meets the transaction threshold level, execute the snapshot command to generate the point-in-time snapshot. (Koza, [0044], discloses determine whether it can create a snapshot by iterating through the transaction queues, totaling up the size of log entries for all transactions records having a log position before the cutoff position. Koza, [0052], discloses determines if to take a snapshot by using the flashback interval to determine a cutoff position where the system persists to disk all log records having LSN less than the cutoff position. If the total size of all these log records were to exceed a size/count limit, the system would abandon taking the snapshot, but the snapshot is kept if the size/count is less than the size/count limit. Koza, [0063], discloses algorithms in the creation of snapshots in communication with a transaction queue for reducing processing of any type of priority ordered data for snapshot creation. Any parameter values such as snapshot size limit and snapshot count limit may be used and may be user configurable.)
Claim 13 recites substantially the same limitations as claim 5, and is rejected for substantially the same reasons.
 
Regarding claim 6, Koza teaches the system of claim 2, wherein the processing device is further to, responsive to determining that the transaction queue is not in compliance with the snapshot policy, at least one of delay or reschedule the point-in-time snapshot until the transaction queue is in compliance with the snapshot policy. (Koza, [0044], discloses determine whether it can create a snapshot by iterating through the transaction queues, totaling up the size of log entries for all transactions records having a log position before the cutoff position. Koza, [0047]-[0049], discloses the snapshot is not taken yet as when the number of milestones do not comply with the defined flashback interval needed to create a snapshot. Examiner interprets number of milestones do not comply with the defined flashback interval needed to create a snapshot as the transaction queue is not in compliance with the snapshot policy. Koza, [0052], discloses determines if to take a snapshot by using the flashback interval to determine a cutoff position where the system persists to disk all log records having LSN less than the cutoff position. If the total size of all these log records were to exceed a size/count limit, the system would abandon taking the snapshot, but the snapshot is kept if the size/count is less than the size/count limit. Koza, [0063], discloses algorithms in the creation of snapshots in communication with a transaction queue for reducing processing of any type of priority ordered data for snapshot creation. Any parameter values such as flashback interval, snapshot size limit, and snapshot count limit may be used and may be user configurable.)
 
Regarding claim 7, Koza teaches the system of claim 1, wherein the processing device is further to: determine whether the transaction queue is in compliance with the snapshot policy by comparing a first number of operations comprised by the transaction queue with a determined depth threshold level; and responsive to the first number of operations satisfying the determined depth threshold level, generate a request to at least one of halt, delay, or reschedule the point-in-time snapshot. (Koza, [0044], discloses determine whether it can create a snapshot by iterating through the transaction queues, totaling up the size of log entries for all transactions records having a log position before the cutoff position. Koza, [0047]-[0049], discloses the snapshot is not taken yet as when the number of milestones do not comply with the defined flashback interval needed to create a snapshot. Examiner interprets number of milestones do not comply with the defined flashback interval needed to create a snapshot as the transaction queue is not in compliance with the snapshot policy. Koza, [0052], discloses determines if to take a snapshot by using the flashback interval to determine a cutoff position where the system persists to disk all log records having LSN less than the cutoff position. If the total size of all these log records were to exceed a size/count limit, the system would abandon taking the snapshot, but the snapshot is kept if the size/count is less than the size/count limit. Koza, [0063], discloses algorithms in the creation of snapshots in communication with a transaction queue for reducing processing of any type of priority ordered data for snapshot creation. Any parameter values such as flashback interval, snapshot size limit, and snapshot count limit may be used and may be user configurable.)
Claim 14 recites substantially the same limitations as claim 7, and is rejected for substantially the same reasons.
 
Regarding claim 8, Koza teaches the system of claim 1, wherein the priority status of the at least one operation is determined based on at least one of system settings, privileges of a user associated with the at least one operation, or whether the user paid a premium for prioritizing the at least one operation. (Koza, [0062]-[0063], discloses a user interface for obtaining or providing information (e.g., configuring shared scanner module parameters, scheduling jobs, correcting faults, etc.) for defining the algorithms in the creation of snapshots in communication with a transaction queue for reducing processing of any type of priority ordered data for snapshot creation. Any parameter values such as flashback interval, snapshot size limit, and snapshot count limit may be used and may be user configurable. Examiner interprets configuring the parameters for processing priority ordered data for snapshots to be priority status of the operations being determined based on system settings.)
Claim 15 recites substantially the same limitations as claim 8, and is rejected for substantially the same reasons.
 
Regarding independent claim 9, Koza teaches a method comprising: identifying, by a processing device, a plurality of transactions in a transaction queue within a cloud computing environment, each of the transactions comprising an operation associated with a storage device of the cloud computing environment; (Koza, [0026], discloses analyzing data, identifying transaction records, adding each resulting record to the in-memory queue for its transaction, and periodically records a snapshot of transaction queue data older than a cutoff. Koza, [0056], discloses a cloud computing environment.)
comparing a priority status of at least one operation comprised by the transaction queue with a status threshold level associated with a snapshot policy; (Koza, [0026], discloses analyzing data, identifying transaction records, adding each resulting record to the in-memory queue for its transaction, and periodically records a snapshot of transaction queue data older than a cutoff. Koza, [0063], discloses algorithms in the creation of snapshots in communication with a transaction queue for reducing processing of any type of priority ordered data for snapshot creation. Any parameter values such as snapshot size limit and snapshot count limit may be used and may be user configurable.) and
responsive to determining that the priority status of at least one operation meets the status threshold level, providing, by the processing device subsequent to an execution of the at least one operation, a request to generate a point-in-time snapshot of at least a portion of the storage device, (Koza, Fig. 3B and [0033]-[0034], discloses generating a snapshot based on the total size of the in-memory transaction queue data that is older than the cutoff.) the point-in-time snapshot comprising state information corresponding to an application in the storage device. (Koza, [0014], discloses change data capture (CDC) products read the log of a source database to determine what changes have been made to the database. Koza, Fig. 2 and [0022] and [0026], discloses a shared scanner module reads and parses the log, provides consumers with log information about changes to source database, and periodically saves snapshots of long-running transaction data of transaction queue data older than a cutoff. Applicant's specification [0047] indicates that "state information 365 may include information indicating changes made to the application image 315 as a result of at least a portion of the operations 345 being executed in the data store 310." Examiner interprets the log/transaction data that indicate changes made to the database being saved into the snapshots as state information including information indicating changes made to the application image as a result of operations being executed in the data store.)
 
Regarding independent claim 16, Koza teaches a non-transitory computer-readable storage medium comprising instructions that when executed, by a processing device, cause the processing device to: (Koza, [0067] and [0071]-[0073], discloses computer readable storage medium storing computer program instructions provided to a processor of a general purpose computer.)
identify, by the processing device, a transaction queue comprising a plurality of transactions associated with a storage device in a cloud computing environment, each of the transactions comprising an operation to be executed by an application in the storage device, the transaction queue storing identifiers of operations performed by the application; (Koza, [0026], discloses analyzing data, identifying transaction records, adding each resulting record to the in-memory queue for its transaction, and periodically records a snapshot of transaction queue data older than a cutoff. Koza, [0056], discloses a cloud computing environment.)
compare a priority status of at least one operation comprised by the transaction queue with a status threshold level associated with a snapshot policy; (Koza, [0026], discloses analyzing data, identifying transaction records, adding each resulting record to the in-memory queue for its transaction, and periodically records a snapshot of transaction queue data older than a cutoff. Koza, [0063], discloses algorithms in the creation of snapshots in communication with a transaction queue for reducing processing of any type of priority ordered data for snapshot creation. Any parameter values such as snapshot size limit and snapshot count limit may be used and may be user configurable.) and
responsive to determining that the priority status of the at least one operation meets the status threshold level, execute, subsequent to an execution of the at least one operation, (Koza, Fig. 3B and [0033]-[0034], discloses generating a snapshot based on the total size of the in-memory transaction queue data that is older than the cutoff.) a snapshot command to generate a point-in-time snapshot for at least a portion of the storage device, the point-in-time snapshot comprising state information corresponding to the application in the storage device. (Koza, [0014], discloses change data capture (CDC) products read the log of a source database to determine what changes have been made to the database. Koza, Fig. 2 and [0022] and [0026], discloses a shared scanner module reads and parses the log, provides consumers with log information about changes to source database, and periodically saves snapshots of long-running transaction data of transaction queue data older than a cutoff. Applicant's specification [0047] indicates that "state information 365 may include information indicating changes made to the application image 315 as a result of at least a portion of the operations 345 being executed in the data store 310." Examiner interprets the log/transaction data that indicate changes made to the database being saved into the snapshots as state information including information indicating changes made to the application image as a result of operations being executed in the data store.)
 
Regarding claim 17, Koza teaches the non-transitory computer-readable storage medium of claim 16, further comprising the processing device to evaluate whether the transaction queue is in compliance with the snapshot policy, wherein the snapshot policy indicates a priority level that the operations of the transaction queue are to satisfy, and wherein the priority level of the snapshot policy is to be adjusted in view of current available resources to execute the snapshot command, and wherein to evaluate whether the transaction queue is in compliance with the snapshot policy, the processing device further to compare a number of operations comprised by the transaction queue with a threshold level. (Koza, Fig. 3B and [0033]-[0034], discloses generating a snapshot based on the total size of the in-memory transaction queue data that is older than the cutoff. Koza, [0044], discloses determine whether it can create a snapshot by iterating through the transaction queues, totaling up the size of log entries for all transactions records having a log position before the cutoff position. Koza, [0047]-[0049], discloses the snapshot is not taken yet as when the number of milestones (e.g. current available resources) do not comply with the defined flashback interval needed to create a snapshot. Examiner interprets number of milestones do not comply with the defined flashback interval needed to create a snapshot as the transaction queue is not in compliance with/not satisfy the priority level of the snapshot policy. Koza, [0052], discloses determines if to take a snapshot by using the flashback interval to determine a cutoff position where the system persists to disk all log records having LSN less than the cutoff position. If the total size of all these log records were to exceed a size/count limit, the system would abandon taking the snapshot, but the snapshot is kept if the size/count is less than the size/count limit. Koza, [0063], discloses algorithms in the creation of snapshots in communication with a transaction queue for reducing processing of any type of priority ordered data for snapshot creation. Any parameter values such as snapshot size limit and snapshot count limit may be used and may be user configurable.)
 
Regarding claim 18, Koza teaches the non-transitory computer-readable storage medium of claim 16, wherein to evaluate, the processing device further to: determine a first number of executed operations comprised by the transaction queue that are executed following a previous point-in-time snapshot associated with the application; and compare the first number of executed operations with a transaction threshold level associated with the snapshot policy. (Koza, [0044], discloses determine whether it can create a snapshot by iterating through the transaction queues, totaling up the size of log entries for all transactions records having a log position before the cutoff position. Koza, [0046], discloses "log parser will compare the log position of the commit log record for the last transaction applied against the snapshot commit position, starting with the latest snapshot and going back in time." Koza, [0052], discloses determines if to take a snapshot by using the flashback interval to determine a cutoff position where the system persists to disk all log records having LSN less than the cutoff position. If the total size of all these log records were to exceed a size/count limit, the system would abandon taking the snapshot, but the snapshot is kept if the size/count is less than the size/count limit. Koza, [0063], discloses algorithms in the creation of snapshots in communication with a transaction queue for reducing processing of any type of priority ordered data for snapshot creation. Any parameter values such as snapshot size limit and snapshot count limit may be used and may be user configurable.)
 
Regarding claim 19, Koza teaches the non-transitory computer-readable storage medium of claim 18, wherein the processing device further to, responsive to determining that the first number of executed operations comprised by the transaction queue is below the transaction threshold level, execute the snapshot command to generate the point-in-time snapshot. (Koza, [0044], discloses determine whether it can create a snapshot by iterating through the transaction queues, totaling up the size of log entries for all transactions records having a log position before the cutoff position. Koza, [0052], discloses determines if to take a snapshot by using the flashback interval to determine a cutoff position where the system persists to disk all log records having LSN less than the cutoff position. If the total size of all these log records were to exceed a size/count limit, the system would abandon taking the snapshot, but the snapshot is kept if the size/count is less than the size/count limit. Koza, [0063], discloses algorithms in the creation of snapshots in communication with a transaction queue for reducing processing of any type of priority ordered data for snapshot creation. Any parameter values such as snapshot size limit and snapshot count limit may be used and may be user configurable.)
 
Regarding claim 20, Koza teaches the non-transitory computer-readable storage medium of claim 18, wherein the processing device further to, responsive to determining that the first number of executed operations meets the transaction threshold level, execute the snapshot command to generate the point-in-time snapshot. (Koza, [0044], discloses determine whether it can create a snapshot by iterating through the transaction queues, totaling up the size of log entries for all transactions records having a log position before the cutoff position. Koza, [0052], discloses determines if to take a snapshot by using the flashback interval to determine a cutoff position where the system persists to disk all log records having LSN less than the cutoff position. If the total size of all these log records were to exceed a size/count limit, the system would abandon taking the snapshot, but the snapshot is kept if the size/count is less than the size/count limit. Koza, [0063], discloses algorithms in the creation of snapshots in communication with a transaction queue for reducing processing of any type of priority ordered data for snapshot creation. Any parameter values such as snapshot size limit and snapshot count limit may be used and may be user configurable.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eddy Cheung/Examiner, Art Unit 2165